internal_revenue_service number release date index number ---------------------------- ------------------------------------------------------------- ------------------------------------ ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc pa plr-151852-11 date date ty ------- legend partnership ------------------------------------------------------------- corporation a ---------------------- corporation b ------------------- year ------- year ------- year ------- dear --------------- this letter responds to your request for a private_letter_ruling dated date submitted by your authorized representatives the ruling requested is that partnership may rely on the business records and past procedures of corporation a and corporation b to establish that a properly completed and executed form_w-9 has been provided by a u s non-exempt recipient payee of an account or instrument transferred by corporation a or corporation b to partnership to determine partnership’s obligations under the backup withholding provisions of sec_3406 of the internal_revenue_code the code and will not be required to resolicit forms w-9 for accounts transferred to partnership facts both corporation a and corporation b are brokers within the meaning of sec_6045 of the code they clear trades for customers and hold securities for customers in street_name prior to forming partnership corporation a and corporation b filed information returns reporting gross_proceeds on sales as well as interest and dividend payments to customers in year pursuant to an agreement corporation a and corporation b formed partnership and each transferred to partnership a number of plr-151852-11 their businesses consisting of wealth management brokerage futures and international stock plan businesses the contributed businesses corporation a owns a majority stake in partnership pursuant to the agreement corporation a and corporation b agreed to contribute to partnership all of the books_and_records of the contributed businesses including customer records and to make available information obtained from tax documentation the tax documentation relating to u s customer accounts includes forms w-9 accordingly in year corporation a contributed its account platform to partnership the relevant books_and_records and information related to tax documentation for the transferred accounts were transferred to partnership corporation b transferred its books_and_records for transferred accounts to partnership including information related to tax documentation in year the information transferred included the name address entity classification and tin of the customer whether a valid form_w-9 was on file and any backup withholding history following the account conversions partnership clears trades with respect to the contributed businesses’ accounts and will file information returns with respect to these accounts the account platform contributed by corporation a is used by partnership following conversion corporation a’s original tax documentation forms w-9 is stored with an external vendor and all forms and associated documentary_evidence are imaged and stored electronically and can be retrieved corporation b similarly collected forms w-9 with respect to its customer accounts corporation b uses the following procedures with respect to obtaining and storing forms w-9 physical forms w-9 embedded in account-opening documents are imaged and maintained by a vendor the original paper forms w-9 are destroyed after days forms w-9 that are completed signed and submitted electronically are imaged and stored electronically for some domestic stock plans forms w-9 are submitted electronically through a voice response unit and a record of the participant’s responses to questions is stored on magnetic media for other u s stock plans physical forms w-9 are stored at offices or warehoused forms w-9 for domestic and international stock plans are also submitted electronically through a secure website and the information is stored electronically partnership represents that corporation a and corporation b have certified to partnership that they hold and will make available at the request of partnership the necessary tax documentation and other supporting records upon which partnership will rely for its backup withholding obligations plr-151852-11 law and analysis sec_3406 requires a payor to withhold on a reportable_payment at a rate of percent if a the payee fails to furnish his tin to the payor in the manner required b the secretary notifies the payor that the tin furnished by the payee is incorrect c there has been a notified_payee_underreporting described in subsection c or d there has been a payee certification failure described in subsection d sec_3406 defines reportable_payment to include among other_payments reportable interest payments under sec_6049 reportable dividend payments under sec_6042 and payments required to be reported under sec_6045 returns of brokers sec_3406 provides that a payee of interest or dividends will be subject_to backup withholding unless he certifies under penalty of perjury that he is not subject_to_withholding for notified_payee_underreporting pursuant to sec_3406 sec_3406 sets forth special rules for interest or dividend payments on readily_tradable instruments the payee is subject_to backup withholding for payee certification failure if the payee failed to provide a certificate to the payor and the instrument was acquired directly by the payee from the payor or the instrument is held by the payor as nominee for the payee if the instrument is acquired through a broker the payee must provide the required certification to the broker and broker must notify the payor if the payee is subject_to backup withholding under sec_3406 b c or d sec_3406 provides that sec_3406 and sec_3406 do not apply with respect to interest and dividends on pre-1984 accounts and instruments sec_3406 defines payor as the person required to file an information_return with respect to a reportable_payment in sec_3406 sec_3406 provides that the term broker has the same meaning as broker in sec_6045 however in the case of any instrument the term does not include any person who is the payor with respect to the instrument sec_31_3406_d_-1 prescribes the manner required for furnishing a tin sec_31_3406_d_-1 provides that with respect to reportable interest or dividend accounts the manner required depends on whether the account is a pre-1984 or post- account or instrument with respect to pre-1984 accounts the payee’s tin may be furnished orally or in writing but need not be certified under penalties of perjury plr-151852-11 with respect to post-1983 accounts the payee must certify under penalties of perjury that the tin furnished is the payee’s correct tin sec_31_3406_d_-1 provides that when an account is opened or an instrument acquired automatically on the maturity or termination of a pre-1983 account or instrument without the participation of the payee the new account or instrument may be considered by the payor to be pre-1984 sec_31_3406_d_-1 provides that if a payor acquires accounts or instruments of another payor and the pre- or post-1983 status is known the acquiring payor must treat the account or instrument holders as having the same requirement to furnish a tin in the manner required to the acquiring payor for information reporting withholding and related tax provisions as existed with respect to the payor whose accounts or instruments were acquired sec_31_3406_d_-1 provides the manner required for furnishing a taxpayer_identification_number with respect to a brokerage account with respect to brokerage accounts that are not post-1983 accounts the payee must furnish the payee’s tin either orally or in writing but is not required to certify under penalties of perjury that the tin furnished is correct with respect to post-1983 accounts the payee must furnish the payee’s tin and certify under penalties of perjury that the tin furnished is correct sec_31_3406_d_-2 provides that withholding under sec_3406 applies to a reportable_interest_or_dividend_payment if and only if the payee fails to certify to the payor under penalties of perjury that the payee is not subject_to_withholding due to notified_payee_underreporting under sec_3406 withholding under sec_3406 is generally not applicable with respect to a pre-1984 account or instruments acquired before_1984 sec_3406 sec_31_3406_d_-4 provides that if a readily_tradable_instrument is acquired through a post-1983 brokerage account and the broker is not a broker holding a security for a customer in street_name the broker must obtain the required certifications from the payee furnish the payee’s tin to the payor and notify the payor with respect to any obligation to backup withhold sec_31_3406_h_-3 provides that the form_w-9 is the form to be used for a u_s_person to certify under penalties of perjury that his tin is correct and that he is not subject_to_withholding due to notified_payee_underreporting substitute forms are permitted sec_31_3406_h_-3 provides that with respect to post-1983 accounts and instruments a payor or broker who receives a form_w-9 must retain the form in its records for years from the date the account is opened or the instrument is purchased the form may be retained on microfilm or microfiche plr-151852-11 sec_301_6724-1 provides a due diligence safe_harbor which allows filers to establish reasonable_cause with respect to information reporting failures sec_301_6724-1 provides special rules relating to failures to provide a correct tin on an information_return or payee_statement and sets forth questions and answers q a provides that an acquiring payor may rely upon the business records and past procedures of a merged payor or a payor whose accounts or instruments were acquired in order to establish due diligence to avoid the penalty under sec_6721 with respect to information returns that have been or will be filed in this case partnership has acquired customer accounts from corporation a and corporation b prior to formation of partnership corporation a and corporation b purchased and held instruments for their customers in street_name and filed information returns with respect to interest and dividends from those instruments and with respect to brokerage transactions within the customers’ accounts as such corporation a and corporation b were payors with respect to their customers’ accounts not brokers for purposes of the special rules set forth in sec_3406 and sec_31_3406_d_-4 corporation a and corporation b obtained tins and certifications directly from payees partnership is now the payor with respect to the transferred accounts partnership will be purchasing instruments in street_name for customers clearing trades and making payments with respect to customer accounts and filing the required information returns the account owners of the accounts remain the same after the acquisition and did not participate in the transfer of the accounts pursuant to sec_31_3406_d_-1 and iv partnership stands in the shoes of corporation a and corporation b the predecessor payors with respect to the accounts acquired see for example revproc_99_50 1999_2_cb_757 forms w-9 are only required with respect to the same accounts for which corporation a and corporation b were required to obtain them further partnership may rely on the books_and_records and past procedures of corporation a and corporation b to establish that forms w-9 were obtained as required and maintained as required with respect to the acquired accounts sec_301_6724-1 q a therefore partnership is not required to obtain new forms w-9 from the accountholders if a form_w-9 was obtained by corporation a or corporation b in addition pre-1984 accounts will retain their status and no form_w-9 is required with respect to those accounts therefore partnership will not be required to obtain new forms w-9 with respect to transferred accounts partnership will have the same obligation to produce forms w-9 for customer accounts or evidence of having obtained forms w-9 as had corporation a and corporation b and may rely on the records maintained by corporation a and corporation b in meeting that obligation corporation a and corporation b have certified that they will make forms w-9 or evidence of having obtained forms w-9 available to partnership to meet its obligations under sec_3406 plr-151852-11 partnership will be required to obtain new forms w-9 only with respect to post-1983 accounts for which records indicate that no form_w-9 was obtained by corporation a or corporation b or for which the records indicate that a form_w-9 was obtained but not retained for the required years partnership may also be required to resolicit new forms w-9 with respect to corporate customers who previously claimed exemption from information reporting and backup withholding on broker payments pursuant to sec_3406 and sec_31_3406_e_-1 partnership will be required to backup withhold on payments to accounts which lack the required payee certifications until forms w-9 are received from the payees in addition partnership must backup withhold on payments to accounts if under sec_3406 the payee tin is missing or obviously incorrect under sec_3406 if the internal_revenue_service sends a notice that the tin furnished by the payee is incorrect or under sec_3406 if there is a notified_payee_underreporting of interest and dividends conclusion for purposes of determining partnership’s backup withholding obligations under sec_3406 of the code partnership may rely on the business records and past procedures of corporation a and corporation b to establish that forms w-9 were obtained as required from payees of transferred accounts partnership is not required to obtain new certifications from payees where the transferred records show that properly completed forms w-9 were obtained and maintained as required and partnership is able to retrieve the forms w-9 from corporation a and corporation b for the period they must be maintained partnership is required to obtain new forms w-9 only if no form_w-9 was obtained or if it needs to confirm the exempt status of a corporate customer granting the requested rulings is not a determination that the documentation gathered by partnership corporation a and corporation b with respect to any particular account_holder of the contributed businesses satisfies the documentation requirements of sec_3406 with respect to that account_holder and does not preclude the service from auditing partnership’s corporation a’s and corporation b’s documentation the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-151852-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ashton p trice chief branch procedure and administration cc
